Filed:   July 23, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 02-6212
                      (CR-98-282, CA-00-1192-1)



United States of America,

                                                 Plaintiff - Appellee,

          versus


Eric Pearson Lee,

                                               Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed April 30, 2002, as follows:

     On page 2, lines 2 and 3 of text:    The prepositional phrase is

corrected to read “under 28 U.S.C.A. § 2255 (West Supp. 2001).”

                                          For the Court




                                          /s/ Patricia S. Connor
                                                   Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6212



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC PEARSON LEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
District Judge. (CR-98-282, CA-00-1192-1)


Submitted:   April 18, 2002                 Decided:   April 30, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Pearson Lee, Appellant Pro Se. Angela Hewlett Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Pearson Lee seeks to appeal the district court’s orders

denying relief on his petition filed under 28 U.S.C.A. § 2255 (West

Supp. 2001) and denying reconsideration of that order.             We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.               See

United States v. Lee, Nos. CR-98-282; CA-00-1192-1 (M.D.N.C. Nov.

27, 2001; Feb. 6, 2002).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3